 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10       PAMELA KIRBY,
                                                              CASE NO. 3:18-cv-5595-RSM JRC
11                                Plaintiff,
                                                              ORDER ADOPTING REPORT
12                 v.                                         AND RECOMMENDATION
13       NANCY A. BERRYHILL, Deputy
         Commissioner of Social Security for
14       Operations,

15                                Defendant.

16
            The Court, having reviewed the Report and Recommendation of Judge J. Richard
17
     Creatura, United States Magistrate Judge, does hereby find and ORDER:
18
            (1)    The Court adopts the Report and Recommendation.
19
            (2)    Plaintiff’s request for $604.16 in attorney fees under the Equal Access to Justice
20
                   Act (“EAJA”) is granted in full.
21
            (3)    The Deputy Commissioner shall contact the Department of Treasury after the
22
                   Order for EAJA fees is entered to determine if the EAJA fees are subject to any
23
                   offset. If it is determined that plaintiff’s EAJA fees are not subject to any offset
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1               allowed pursuant to the Department of the Treasury’s Offset Program, then the

 2               check for EAJA fees shall be made payable to Amy Gilbrough, based on

 3               plaintiff’s assignment of these amounts to plaintiff’s attorney (see Declaration of

 4               Pamela Kirby, Dkt. 24-4). If there is an offset, the remainder shall be made

 5               payable to plaintiff, based on the practice of the Department of the Treasury (see,

 6               e.g., Case No. 2:15-cv-122, Dkt. 22, at 4). Any check for EAJA fees shall be

 7               mailed to plaintiff’s counsel, Amy Gilbrough, at 1904 Third Ave., Suite 1030,

 8               Seattle, Washington 98101.

 9        (4)    The Clerk is directed to send copies of this Order to counsel of record.

10        Dated this 7 day of May, 2019.

11

12                                             A
                                               RICARDO S. MARTINEZ
13                                             CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
